o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date conex-150365-12 uil the honorable richard l hanna u s house of representatives washington dc dear mr hanna i apologize for the delay in responding to your letter of date about the federal tax treatment of state tax_credits used to promote economic development specifically you inquired about the new york state qualified empire zone enterprise qeze program which includes the qeze credit for real_property_taxes the law provides that gross_income means all income from whatever source derived sec_61 of the internal_revenue_code the code the supreme court has consistently held that in enacting sec_61 the congress intended to exert the full measure of its taxing power thus we presume any accession to wealth to be gross_income unless an exclusion applies generally a state_income_tax credit is treated for federal_income_tax purposes as a reduction or potential reduction in the original recipient’s state tax_liability to the extent that the taxpayer can only apply the credit against a current or future tax_liability consequently an original recipient of a state_income_tax credit is not generally treated as having an accession to wealth that results in gross_income under sec_61 additionally when an original recipient of a state_income_tax credit applies the credit to reduce a state tax_liability the taxpayer has a lower deduction for state tax under sec_164 of the code some states provide refundable income_tax credits such as some of the credits in the qeze program the term refundable means that the state can pay the credit to a taxpayer in the same manner as a tax_refund to the extent it exceeds the taxpayer’s income_tax_liability this amount is not an actual refund of estimated_tax payments or withholding originally paid to the state the fact that such a credit is refundable does not cause the entire credit to be treated as a payment from the state instead the conex-150365-12 portion of the credit that is applied to reduce the recipient’s state tax_liability is still treated as a reduction in tax only the portion that the state actually refunds is treated as a payment from the state includable in gross_income under sec_61 unless some exclusion applies over the years in informal advisories we have consistently applied these principles in determining the federal tax treatment of various refundable state_income_tax credits for example our office_of_chief_counsel has applied these principles to a refundable wisconsin jobs_credit wl fsa lexis a refundable minnesota military service_credit cca and a refundable michigan economic growth authority employment credit nsar 20085201f for your convenience i have enclosed copies of those memorandums as mentioned in your letter we addressed the federal tax treatment of the refundable qeze credit for real_property_taxes in cca in that memorandum we concluded that a taxpayer should treat the cash payment attributable to the refundable_credit as a recovery_of property_tax not income_tax such a recovery is fundamentally inconsistent with a previous sec_164 deduction for property taxes accordingly a payment attributable to the refundable_credit would be income under the inclusionary part of the tax_benefit_rule subject_to exclusion under the provisions of sec_111 to the extent the earlier year’s property_tax deduction did not reduce the amount of federal_income_tax imposed the conclusion of cca is consistent with the long-standing administration of refundable state_income_tax credits - that the portion of the tax_credit that exceeds the state tax_liability and that the state refunds to the taxpayer is subject_to federal taxation as gross_income under sec_61 unless a specific exclusion applies contrary to the suggestion in your letter we are not aware of any formal or informal advisory before that suggested we should treat refundable new york state credits differently for federal_income_tax purposes than similar refundable credits enacted by other states we understand the importance of the qeze tax_credits and other state tax_credits to economic development but as we are sure you understand we must apply the tax law consistently to all taxpayers i hope this information is helpful if i can be of further assistance please contact me at - --------------------- or ------------------- at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax and accounting enclosures
